UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4518


NORMAN KEVIN WILKERSON,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,     Director    of   Virginia   Department   of
Corrections,

                Respondent - Appellee,

          and

COMMONWEALTH OF VIRGINIA,

                Respondent.



                              No. 16-6425


NORMAN KEVIN WILKERSON,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,     Director    of   Virginia   Department   of
Corrections,

                Respondent - Appellee,

          and

COMMONWEALTH OF VIRGINIA,

                Respondent.
Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:15-cv-00396-RBS-RJK)


Submitted:   October 6, 2016           Decided:   October 28, 2016


Before KEENAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Norman Kevin Wilkerson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In these consolidated appeals, Norman Kevin Wilkerson seeks

to appeal the district court’s orders dismissing his 28 U.S.C.

§ 2254 (2012) petition without prejudice to his right to refile

the petition after exhausting his state court remedies, denying

his motion to reinstate based on having exhausted the remedies,

denying his Fed. R. Civ. P. 60(b) motion, and denying his motion

for release pending appeal.                   We may exercise jurisdiction only

over   final       orders       of    the   district      court,       28    U.S.C.    § 1291

(2012),      and   certain       interlocutory           and    collateral      orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                We conclude

that   the    orders      Wilkerson         seeks   to    appeal       are   neither   final

orders nor appealable interlocutory or collateral orders.                                 See

Goode v. Central Va. Legal Aid, 807 F.3d 619 (4th Cir. 2015).

       Accordingly, we deny Wilkerson’s pending motions as moot,

dismiss the appeals for lack of jurisdiction, and remand the

case to the district court with instructions to allow Wilkerson

to reinstate his case and file an amended § 2254 petition.                                 We

dispense      with       oral        argument   because         the    facts    and    legal

contentions        are   adequately         presented      in    the    materials      before

this Court and argument would not aid the decisional process.


                                                                DISMISSED AND REMANDED


                                                3